Per curiam.
J. Denis Jackson, State Bar No. 387350, was found guilty by a jury in federal district court of 147 counts of a 160-count indictment (No. CR 87-146-01A) for controlled-substance violations.
On April 21, 1988, the State Bar of Georgia filed a petition for the appointment of a special master under Bar Rule 4-106 (a) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia, 255 Ga. 857, 863 (1986). This court appointed a special master as requested by the State Bar, and Jackson filed a response and petition for voluntary discipline, admitting the contents of the State Bar’s petition. Jackson stated that he was planning to appeal his conviction, and he requested a voluntary suspension pending the appeal under Bar Rule 4-106 (f) (1). Rules, supra, 255 Ga. at 864.
On May 4, 1988, the special master filed her recommendation with this court, in accordance with Bar Rule 4-106 (e). Rules, supra, 255 Ga. at 864. She concluded that Jackson had been convicted of a crime involving moral turpitude and therefore had violated Standard 66 of Bar Rule 4-102. Rules and Regulations for the Organization and Government of the State Bar of Georgia, 254 Ga. 873, 880 (1985). The *352special master recommended that this court suspend Jackson pending his appeal.
Decided June 30, 1988.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the file, we adopt the recommendation of the special master, and suspend Jackson from the practice of law pending the final disposition of his appeal.

All the Justices concur.